Title: From George Washington to Robert Morris, 1 May 1782
From: Washington, George
To: Morris, Robert


                        
                            Sir
                            Head Quarters Newburgh May 1st 1782
                        
                        I have had the honor to receive your Letter of the 22nd of April respecting the interference of the Contract
                            for the Moving Army, with the Contract for supplying the Troops in Jersey;I am happy to find your ideas coincide so well
                            with my own.And as no application has been made to me on the subject by the Contractors, I hope & expect these
                            matters will be settled without coming before me.
                        By the inclosed Copy of a Letter to Mr Sands you will be made more fully acquainted with my sentiments on the
                            interference of the Contracts; I have besides informed some of the Contractors in conversation, that I cannot &
                            will not, after that warning, be embarrassed by an attention to the interest of Individuals, so as to prevent disposing of
                            the Troops under my command in the most advantageous Manner I am able—They seem to be sensible of the propriety of my
                            observations, & disposed to do every thing that is just & equitable on the premises, remarking only that
                            it would take some time, where there are so many separate interests concerned, to bring about an Arrangement upon so large
                            a scale. I have the honor to be Sir Your Most Obedt & Hble Servant. 

                    